department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date postf-118402-02 cc psi b5 uilc internal_revenue_service national_office field_service_advice memorandum for counsel to the shipping technical advisor cc lm hmt phi associate industry from associate chief_counsel passthroughs and special industries cc psi subject contributions to the capital of a corporation this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer subsidiary year year issue whether taxpayer may exclude from income under sec_118 cash payments it received from the department of transportation dot under the maritime security fleet program conclusion taxpayer may not exclude from income under sec_118 cash payments it received from the dot under the maritime security fleet program facts postf-118402-02 taxpayer through subsidiary has contracted with the dot under the maritime security fleet program the operating agreements conform to the requirements of the maritime security fleet program statute described below pursuant to the operating agreements taxpayer received cash payments in year and year taxpayer did not include these cash payments on its income_tax returns for year and year taxpayer contends that the payments are excluded from income under sec_118 law and analysis maritime security fleet program u s c a provides that the secretary of transportation shall establish a fleet of active militarily useful privately-owned vessels to meet national defense and other security requirements and maintain a united_states presence in international commercial shipping the fleet must consist of privately owned united states-flag vessels for which there are in effect operating agreements and shall be known as the maritime security fleet to be included in the maritime security fleet program a vessel must meet the vessel eligibility requirements in u s c b and the owner or operator of the vessel must enter into an operating_agreement with the secretary of transportation under u s c 1187a a u s c 1187a b provides that an operating_agreement must require the vessel to be operated exclusively in foreign trade or in mixed foreign and domestic trade and the vessel to be documented under chapter of title ie a united states-flag vessel u s c 1187a d provides that an operating_agreement may be effective only for one fiscal_year but is renewable subject_to the availability of appropriations for each subsequent fiscal_year through the end of fiscal_year u s c 1187a d provides that an operating_agreement must require that the secretary of transportation pay each fiscal_year to the contractor for each vessel that is covered by the operating_agreement an amount equal to dollar_figure for each fiscal_year after in which the operating_agreement is in effect the amount shall be paid in equal monthly installments at the end of each month the amount may not be reduced except as provided by this section u s c 1187a e provides that as a condition of receiving payment for a fiscal_year for a vessel the contractor for the vessel must certify that the vessel has been and will be operated in accordance with u s c 1187a b for at least days postf-118402-02 in the fiscal_year days during which the vessel is drydocked surveyed inspected or repaired are considered days of operation for this purpose u s c 1187a f provides that an operating_agreement constitutes a contractual obligation of the united_states government to pay the amounts provided for in the operating_agreement to the extent of actual appropriations u s c 1187a g provides that the secretary of transportation must not make any payment for a vessel with respect to any days for which the vessel is not operated or maintained in accordance with an operating_agreement u s c 1187a h provides that the secretary of transportation must make a pro_rata reduction in payment for each day less than in a fiscal_year that a vessel covered by an operating_agreement is not operated in accordance with u s c 1187a b with days during which the vessel is drydocked or undergoing survey inspection or repair considered to be days on which the vessel is operated u s c 1187b a provides that the secretary of transportation shall include in each operating_agreement a requirement that the contractor enter into an emergency preparedness agreement with the secretary u s c 1187b a provides that an emergency preparedness agreement shall require that upon a request by the secretary of defense during time of war or national emergency or whenever determined by the secretary of defense to be necessary for national security including any natural disaster international peace operation or contingency operation a contractor for a vessel covered by an operating_agreement shall make available commercial transportation resources including services sec_61 a provides that except as otherwise provided in subtitle a income taxes gross_income means all income from whatever source derived sec_1_61-1 provides that g ross income means all income from whatever source derived unless excluded by law gross_income includes income realized in any form whether in money property or services the supreme court in 348_us_426 held that gross_income includes instances of undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion the supreme court in 292_us_435 held that w hether and to what extent deductions shall be allowed depends on legislative grace and only as there is clear provision therefor can any particular deduction be allowed obviously therefore a taxpayer seeking a deduction must postf-118402-02 be able to point to an applicable statute and show that he comes within its terms id no provision of the maritime security fleet program statute exempts the dot payments from income_tax sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_1_118-1 published in provides as follows in the case of a corporation sec_118 provides an exclusion_from_gross_income with respect to any contribution of money or property to the capital of the taxpayer thus if a corporation requires additional funds for conducting its business and obtains such funds through voluntary pro_rata payments by its shareholders the amounts so received being credited to its surplus account or to a special account such amounts do not constitute income although there is no increase in the outstanding shares of stock of the corporation in such a case the payments are in the nature of assessments upon and represent an additional price paid for the shares of stock held by the individual shareholders and will be treated as an addition to and as a part of the operating capital of the company sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of inducing the corporation to locate its business in a particular community or for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid for the purpose of inducing the taxpayer to limit production see sec_362 for the basis_of_property acquired by a corporation through a contribution to its capital by its stockholders or by nonstockholders emphasis added sec_118 was enacted in as part of public law regarding sec_118 h_r rep no pincite states the following your committee’s bill provides that in the case of a corporation gross_income is not to include any contribution_to_the_capital_of_the_taxpayer this in effect places in the code the court decisions on this subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the postf-118402-02 corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services emphasis added regarding sec_118 s rep no pincite states the following the house and your committee’s bill provides that in the case of a corporation gross_income is not to include any contribution_to_the_capital_of_the_taxpayer this in effect places in the code the court decisions on this subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the contribution as a payment for future services emphasis added one of the court decisions on this subject referred to in the committee reports is 319_us_98 the facts involved the payment of cash to the taxpayer by prospective customers to cover the estimated cost of construction of the extension of the taxpayer’s electric utility service facilities to the prospective customers the taxpayer contended that the payments were gifts or contributions to capital the court disagreed holding that t he payments were to the customers the price of the service id pincite the court reasoned that it overtaxes the imagination to regard the farmers and other customers who furnished these funds as makers either of donations or contributions to the company the transaction neither in form nor in substance bore such a semblance id pincite another court decision on this subject is 339_us_583 the facts involved the payment of cash and the transfer of other_property to the taxpayer by certain community groups as an inducement to the location or expansion of the taxpayer’s factory operations in the communities the taxpayer contended that the properties so acquired were gifts or contributions to capital the court agreed holding that the assets transferred to petitioner by the community groups represented ‘contributions to capital ’ id pincite the court reasoned that t he contributions to petitioner were provided by citizens of the respective communities who neither sought nor could have anticipated any direct service or recompense whatever their only expectation being that such contributions might prove advantageous to the community at large id pincite the court in 412_us_401 explained its decisions in detroit edison and brown shoe the postf-118402-02 decisional distinction between detroit edison and brown shoe rested upon the nature of the benefit to the transferor rather than to the transferee and upon whether that benefit was direct or indirect specific or general certain or speculative where the transfers were made with the purpose not of receiving direct service or recompense as in detroit edison but of obtaining advantage for the general community as in brown shoe the result is a contribution_to_capital in addition the court stated that other characteristics of a contribution_to_capital are implicit in the two cases that do focus upon the use to which the assets transferred were applied or upon the economic and business consequences for the transferee corporation the court listed the following characteristics of a nonshareholder contribution_to_capital it certainly must become a permanent part of the transferee’s working_capital structure it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee it must be bargained for the asset transferred foreseeably must result in benefit to the transferee in an amount commensurate with its value and the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect id pincite in the present case the transferor’s motive for the payment is to contractually insure the availability of transportation services by united sates-flag vessels during war and national emergency the availability of transportation services pursuant to the operating agreements is a direct benefit to the transferor accordingly the payments by the transferor made to secure availability of transportation services is compensation to the transferee moreover taxpayer may use the government payments for the payment of dividends of operating_expenses of capital charges or for any other purpose within the corporate authority just as any other operating revenue might be applied the payments therefore fail to become a permanent part of taxpayer’s working_capital structure the present case is also similar to 286_us_285 during world war i most of the railroads in the united_states were under the control of the united_states government following the war the railroads were returned to private operation to help the railroads adjust to post-war operation congress enacted the transportation act of the statute guaranteed a minimum operating income for six months after relinquishment of government control the taxpayer received payments pursuant to the statute but did not include the payments in income claiming that the payments were a gift or a contribution_to_capital postf-118402-02 the court disagreed holding that t he sums received under the act were not subsidies or gifts -that is contributions to the capital of the railroads id pincite the court reasoned that the taxpayers were bound to operate their properties in order to avail themselves of the government’s proffer under the terms of the statute no sum could be received save as a result of operation id in addition the court reasoned that the payments might be used for the payment of dividends of operating_expenses of capital charges or for any other purpose within the corporate authority just as any other operating revenue might be applied id pincite in texas pacific railway co the purpose of the government payments was to help the railroads get back on their feet after several years of government control during world war i the government needed rail transportation services during the war here the purpose of the government payments is to keep taxpayer on its feet as an operator of united states-flag vessels in foreign trade in the event the government needs international shipping transportation services during a national security emergency here as in texas pacific railway co under the terms of the statute no sum could be received save as a result of operation taxpayer receives a payment at the end of each month based on the operation in foreign trade of specific vessels during that month the payment is reduced for each nonoperating day conclusion accordingly we conclude that taxpayer may not exclude from income under sec_118 cash payments it received from the dot under the maritime security fleet program case development hazards and other considerations we believe that our case is very strong this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by s walter woo walter h woo senior technician reviewer branch passthroughs and special industries
